Beasley, J.
(dissenting). I respectfully dissent.
The majority would impose an affirmative obligation on the trial judge to tell a defendant before sentence that he is not going to follow the prosecutor’s sentence recommendation and that, therefore, defendant may withdraw his plea. In my opinion, this added requirement is unrealistic. Of course, defendant and his counsel knew and discussed the fact that the prosecutor’s recommendation was not binding on the judge. The presentence review and report of the probation department occurs after the plea.
In this case, at the plea-taking, the trial judge said:
*62"The Court: Do you understand that you are entering a plea of nolo contendere to a felony, and the maximum penalty is four years in the state prison?
"Defendant: Yes. '* * *
"The Court: The Prosecutor and your attorney have indicated that the tendered plea is a result of an agreement between you, the Prosecutor and your attorney. They have indicated that upon sentencing for the possession with intent to deliver a controlled substance, marijuana, that they would both recommend psychiatric counseling, and that psychiatric counseling continue.
"Do you understand that?
"Defendant: Yes.”
At the time of sentence and before sentence was imposed, the following occurred:
"The Court: Is there anything further you want to add at this time?
"Defendant: No. There’s just that I — I wanted to be admitted to the Ypsilanti State Hospital, as quick as possible to get medical attention.”
Under these circumstances, I would affirm.